Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims #1, 3, 4, 5  is/are rejected under 35 U.S.C. 103 as being obvious over More et al.,  (U.S. Pub. No, 2021/0074590), hereinafter referred to as "More" as modified by Yu et al., (U.S. Pub. No. 2016/0163830), hereinafter referred to as "Yu" and in further view of Chang et al., (U.S Pub. No. 2013/0087837), hereinafter referred to as “Chang”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. With the motivation that this process allows the removal of the underlined gate structure, as will be shown by Chang
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

More shows, with respect to claim #1, a method of forming a gate, comprising: forming a gate structure consisting of multiple components (fig. #14b, item 94, 92) (paragraph 0014, 0016, 0043) on a substrate (fig. #11b, item 50) (paragraph 0018); forming an etch stop layer (fig. #11b, item 87) on the gate structure and the substrate (paragraph 0018); forming a dielectric (IDL) layer (fig. #11 a&b, item 88) covering the etch stop layer (paragraph 0040); planarizing the dielectric layer to form a planarized top surface of the dielectric layer and expose a portion of the etch stop layer on the gate structure (paragraph 0040-0041).


More substantially shows the claimed invention as shown in the rejection above.
claim #1, a method wherein performing an oxygen containing treatment to form an oxygen containing layer on the exposed etch stop layer; and performing a deposition process to form an oxide layer covering the planarized top surface of the dielectric layer and the oxygen containing layer.

Yu, in a similar method for forming a semiconductor device, shows, with respect to claim #1, a method wherein performing an oxidation process includes oxidation process includes exposing the substrate to an oxygen-containing ambient during a heating process where the oxygen is incorporated into the silicon nitride material (fig. #2f, item 265) (paragraph 0028, 0031); and performing a deposition process to form an oxide layer (fig. #2m, item 280) covering the planarized top surface of the dielectric layer (fig. #2M, item 270) and the oxygen containing layer (paragraph 0031-0032). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein performing an oxygen containing treatment to form an oxygen containing layer on the exposed etch stop layer; and performing a deposition process to form an oxide layer covering the planarized top surface of the dielectric layer and the oxygen containing layer, into the method of More, with the motivation this allows to the silicon oxy-nitride layer to be produced without damaging the surround layers, as taught by Yu.

More as modified by Yu, substantially shows the claimed invention as shown in the rejection above.
claim #1, a method wherein the etch stop layer still covers the whole gate structure after the planarizing, and the planarized top surface is flush with a top surface of the etch stop layer.

Chang teaches, in a similar method for fabricating a semiconductor device, with respect to claim #1, a method wherein a CESL layer (fig. #4, item 136) is formed on a substrate (fig. #4, item 100) covering the entire gate structure (fig. #4, item 120) and planarized (CMP) flush with the IDL surface layer (fig. #4, item 138) (paragraph 0025-0026).

The Examiner notes that Chang does not state explicitly that the purpose of the planarzing process is to make the surface flatter. However, the Examiner takes the position that it is known the art to use a planarization process to remove material to obtain a smooth surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein the etch stop layer still covers the whole gate structure after the planarizing, and the planarized top surface is flush with a top surface of the etch stop layer, into the method of More as modified by Yu, with the motivation this allows the removal of the underlined gate structure, as taught by Chang.

More shows, with respect to claim #3, a method of forming a gate, wherein the CESL, etch stop layer (fig. #11b, item 87) may comprise a dielectric material, such as, silicon nitride (paragraph 0040).

claim #4, a method of forming a gate, wherein the a oxygen containing layer (fig. #16c, item 128 a&b) deposited over the etch stop layer (fig. #11b, item 87)  and gate stacks (fig. #11b, item 92 and 94)  may comprise layers of a dielectric material, such as oxynitride (paragraph 0044).

More shows, with respect to claim #5, a  method for forming  gate structure, wherein the oxidation process includes exposing the structure to an oxygen-containing ambient during heating process (paragraph 0031).

More shows, with respect to claim #6, a method for forming  gate structure, wherein the deposition process may be ALD (paragraph 0044).

//

Claim #2, 7, 8, 9, 10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over More et al.,  (U.S. Pub. No, 2021/0074590), hereinafter referred to as "More" as modified by Yu et al., (U.S. Pub. No. 2016/0163830), hereinafter referred to as "Yu" and in further view of Wu et al., (U.S. Pat. No. 9,378,968), hereinafter referred to as "Wu".

More as modified by Yu, substantially shows the claimed invention as shown in the rejection above. 
claim #2, 7, 8 and 10, a method further comprising: planarizing the oxide layer and the oxygen containing layer until the dielectric layer being exposed.

Wu teaches, with respect to claim #2, 7, 8 and 10, a method wherein after a CMP process for planarizing the dielectric layer (fig. #1a, item 116a) a second dielectric layer (fig. #1c, item 119) is deposited and etched back until the dielectric layer (fig. #1a, item 116a) and etch stop layer (fig. #1d, item 115)(column #2, line 31-35) are exposed (column #2, line 44-65)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, 7, 8 and 10, a method further comprising: planarizing the oxide layer and the oxygen containing layer until the dielectric layer being exposed, into the method of More as modified by Yu, with the motivation this frees the layers of scams, voids or scratchers on the surface, as taught by Wu.

More as modified by Yu, fails to show, with respect to claim #9, a method wherein the etching process comprises a dry etching process or a wet etching process.

Wu teaches, with respect to claim #9, a method further comprising an etching-back process consist of a dry etching process or a wet etching process (column #2, line 59-67).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein the etching process comprises a 

More shows, with respect to claim #13, a method of forming a gate, comprising: forming a gate structure consisting of multiple components (fig. #11b, item 94, 92) (paragraph 0014, 0016) on a substrate (fig. #11b, item 50) (paragraph 0018); forming an etch stop layer (fig. #11b, item 87) on the gate structure and the substrate (paragraph 0018); forming a dielectric (IDL) layer (fig. #11 a&b, item 88) covering the etch stop layer (paragraph 0040); planarizing the dielectric layer to form a planarized top surface of the dielectric layer and expose a portion of the etch stop layer on the gate structure (paragraph 0040-0041).

More shows, with respect to claim #14, 15 and 16, a method of forming a gate, comprising: removing the dummy gates  (fig. #12b, item 72) by an anisotropic dry etch process without etching the first ILD (fig. #12b, item 88) or the gate spacers (fig. #12b, item 86) (paragraph 0042) while a CMP process, may be performed to level the top surface of the first ILD (fig. #11b, item 88) with the top surfaces of the dummy gates (fig. #11b, item 72) or the masks (fig. #11b, item 74) (paragraph 0041).

More as modified by Yu, fails to show, with respect to claim #18, a method further wherein a height of the oxide layer is larger than heights of the voids of the planarized top surface of the dielectric layer.

claim #18, a method wherein the second dielectric layer (fig. #1c, item 119) is an oxide layer, a nitride layer or an oxynitride layer that complete covers the voids (column #2, line 49-58).
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method further wherein a height of the oxide layer is larger than heights of the voids of the planarized top surface of the dielectric layer, into the method of More as modified by Yu, with the motivation this frees the layers of scams, voids or scratchers on the surface, as taught by Wu.


///

Claim #11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over More et al.,  (U.S. Pub. No, 2021/0074590), hereinafter referred to as "More" as modified by Yu et al., (U.S. Pub. No. 2016/0163830), hereinafter referred to as "Yu" and Wu et al., (U.S. Pat. No. 9,378,968), hereinafter referred to as "Wu" and in further view of Wu et al., (U.S. Pub. No. 2019/0067083), hereinafter referred to as "Wu (2)".

More as modified by Yu and Wu, substantially shows the claimed invention as shown in the rejection above. 
claim #11 and 12, a method wherein the etching rate of the etching process to the etch stop layer, the oxygen containing layer and the oxide layer is the same.

Wu (2) teaches, with respect to claim #11 and 12, a method the etch rate of the ILD layer (fig. #11, item 908) (or a portion thereof) in block (fig. #11, item 118), a desired etch selectivity for the ILD layer and the dummy gate structure is achieved (paragraph 0075).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 and 12, a method wherein the etching rate of the etching process to the etch stop layer, the oxygen containing layer and the oxide layer is the same, into the method of More as modified by Yu and Wu, with the motivation this maintains a consistent structure while maximizing time and effort, as taught by Wu (2).

////

Claim #17 are rejected under 35 U.S.C. 103 as being unpatentable over More et al.,  (U.S. Pub. No, 2021/0074590), hereinafter referred to as "More" and in view of YU et al., (U.S. Pub. No. 2018/0005869), hereinafter referred to as "Yu”

More, substantially shows the claimed invention as shown in the rejection above. 
claim #17, a method further comprising: forming a metal gate in the recess.

Yu teaches, with respect to claim #17, a method one or more metal materials to serve as a gate electrode (fig. #14, item 1406) for the device (paragraph 0076).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a method further comprising: further comprising: forming a metal gate in the recess, into the method of More, with the motivation this produces maximum conductive properties, as taught by Yu.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.

	a) Gate structure, cap layer, CESL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/22/2021

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 30, 2021